Citation Nr: 0901268	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-01 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for levoscoliosis of 
the thoracic spine with spina bifida occulta apondylosis, 
currently evaluated as 20 percent disabling. 
 
2.  Entitlement to a rating in excess of 10 percent for 
depression from August 8, 2003 through May 23, 2005. 
 
3.  Entitlement to a rating in excess of 70 percent for 
depression secondary to service-connected thoracic spine 
disability from May 24, 2005.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to July 
1998.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals from an August 2004 rating 
decision of the VA Regional Office in Huntington, West 
Virginia that denied an evaluation in excess of 20 percent 
for levoscoliosis of the thoracic spine with spina bifida 
occulta apondylosis, and an evaluation in excess of 10 
percent for depression secondary to service-connected 
thoracic spine disability.  

During the pendency of the appeal, the 10 percent disability 
rating for depression secondary to service-connected thoracic 
spine disability was increased to 70 percent, effective from 
May 24, 2005, by rating action dated in September 2007.  That 
rating determination also included the grant of a total 
rating based on unemployability due to service-connected 
disability from December 20, 2005. 

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue of entitlement to an increased rating 
for depression.  The VCAA and its implementing regulations 
require that VA provide notice to claimants regarding 
information needed to complete an application for benefits, 
to include advisement of specific information or evidence 
required to substantiate a claim. See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The record reflects that the 
RO has sent a number of VCAA notice letters to the veteran, 
but none addresses what is required to substantiate the claim 
for an increased rating for psychiatric disability.  
Additionally, for an increased-compensation claim, 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008) it is required at 
a minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
which has not been done in this case.  The veteran must 
therefore be given the required notice with respect to this 
issue on appeal.  Accordingly, the case must be remanded in 
order to comply with the statutory requirements of the VCAA.

The record reflects that the veteran's spine disorder was 
most recently evaluated for VA compensation and pension 
purposes in November 2005.  At that time, the examiner noted 
that the claims folder had not been made available.  In 
clinical notes in the record, the veteran asserts that he is 
unable to work due to service-connected back disability and 
indicates that his symptoms are getting worse.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a veteran alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (a veteran is entitled to a new examination after a 
two-year period between the last VA examination and the 
veteran's contention that the pertinent disability has 
increased in severity).  Additionally, the Board observes 
that the appellant has not had a psychiatric evaluation since 
May 2006, more than two and half years as of this writing.  
Under the circumstances, the Board is of the opinion that a 
VA examinations should be scheduled to determine the current 
extent of service-connected back and psychiatric disorders  

Additionally, the Board notes that the veteran appears to 
receive regular VA outpatient follow-up for service-connected 
back and psychiatric disabilities.  Treatment records dating 
through June 5, 2008 have been associated with the claims 
file.  The claims folder thus indicates that relevant 
evidence in support of the veteran's claims may exist or 
could be obtained from a VA facility. See Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA outpatient treatment records dating 
from June 6, 2008 should be requested and associated with the 
claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed 
with respect to the issue of 
entitlement to an increased rating 
for depression.  The RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008); and the Court's holdings 
and the relevant criteria in 
Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) and Vazquez-
Flores v. Peake, 22 Vet.App. 37 
(2008) are sufficiently met and 
complied as to this issue on 
appeal.

2.  VA clinical records dating 
from June 6, 2008 should be 
retrieved and associated with the 
claims folder.

3.  After a reasonable time for 
receipt of additional records, the 
veteran should be scheduled for 
examination by a VA orthopedist, to 
include a functional capacity 
evaluation to assess the severity 
of the service-connected back 
disability.  The claims folder and 
a copy of this remand should be 
provided to the examiner in 
connection with the examination.  
The examiner must indicate whether 
or not the claims folder was 
reviewed.  All indicated tests and 
studies should be conducted and 
clinical findings should be 
reported in detail in a detailed 
narrative format.  The examination 
report should reflect consideration 
of the veteran's documented medical 
history, current complaints, and 
other assertions, etc.

The examiner should indicate 
whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-
connected back disorder.  In 
addition, the examiner should 
indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or 
any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  The examiner should 
express such functional loss in 
terms of additional degrees of 
limitation of motion (beyond that 
clinically shown).

4.  The veteran should be afforded 
a comprehensive examination by a VA 
psychiatrist to determine the 
current severity of service-
connected depression.  The claims 
folder and a copy of this remand 
should be made available to the 
examiner for review prior to the 
examination.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  All necessary 
tests and studies, including 
appropriate psychological studies 
and/or social and industrial survey 
(if deemed necessary by the 
examiner), should be conducted in 
order to identify the degree of 
social and occupational impairment 
attributable to depression.

The examiner should also provide a 
full multi-axial evaluation, to 
include the assignment of a 
numerical score on the Global 
Assessment of Functioning (GAF) 
scale.  An explanation of the 
significance of the assigned 
numerical score relative to the 
appellant's ability to work should 
be provided.

5.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).

6.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If a 
report is insufficient, or if a 
requested action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After taking any further 
development deemed appropriate, re-
adjudicate the issues on appeal.  
If the benefits are not granted, 
the appellant should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

